Citation Nr: 1039413	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  04-26 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 2002 
for grant of a 70 percent evaluation for post traumatic stress 
disorder (PTSD).  

2.  Whether the Veteran timely requested a waiver of recovery of 
overpayment in the calculated amount of $59, 351.  

3.  Validity of indebtedness due to overpayment of benefits.


REPRESENTATION

Appellant represented by:	Lewis J. Paras, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from November 1942 to January 
1946.  

This matter comes to the Board of Veterans' Appeals  (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island and a September 2005 decision of the Committee on Waivers 
and Compromises of the VA Debt Management Center in Fort 
Snelling, Minnesota.  Jurisdiction as to all claims is currently 
with the RO in Providence, Rhode Island.  

The March 2003 rating decision granted the veteran's claim for an 
increased rating for PTSD, assigning a rating of 70 percent 
disabling.  The RO essentially repeated this decision in July 
2003.  The veteran subsequently initiated an appeal of the 
effective date assigned in those decisions for the 70 percent 
rating.  While the March 2004 rating decision denied an effective 
date earlier than April 23, 2002 for assignment of a 70 percent 
evaluation for PTSD, this appeal arises from the veteran's notice 
of disagreement with the March 2003 rating decision.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (holding that there can be no 
freestanding claim for an earlier effective date).  The September 
2005 decision denied a request for wavier of indebtedness.  

In May 2008, the veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  

In a July 2008 decision, the Board denied the Veteran's appeal as 
to the issues listed on the instant title page.  He appealed that 
decision and in an April 2010 decision, the U.S. Court of Appeals 
for Veterans Claims (Veterans Court) set aside the Board's 
decision as to those issues and remanded the issues to Board for 
adjudication consistent with the Veterans Court's decision.   

The issue of validity of indebtedness due to overpayment of VA 
benefits is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO.  


FINDINGS OF FACT

1.  The RO granted service connection for PTSD in an August 2001 
decision and mailed that decision and notice of the Veteran's 
appellate rights to the Veteran and his representative on August 
17, 2001.  

2.  The RO mailed to the Veteran and his representative a 
statement of the case with regard to the August 2001 decision on 
March 5, 2002.  

3.  Without good cause shown, the Veteran did not file a 
substantive appeal of the August 2001 decision prior to August 
25, 2002; and the RO closed the case.  

4.  The Veteran did not act with due diligence as to the filing 
of a substantive appeal with the August 2001 decision, and was 
not unable to file as a direct result of mental, illness, age, 
lack of representation, the time  period allotted for filing, or 
any other similar factor.  

5.  VA received a claim for an increased rating for disability 
due to PTSD on November 4, 2002.  

6.  It is not ascertainable prior to April 23, 2002, that there 
had been an increase in disability due to PTSD.  

7.  The Veteran was notified by VA no later than June 13, 2003 of 
an overpayment of $59,351.  

8.  The Veteran first requested a waiver of recovery of 
overpayment by VA no earlier than September 6, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 23, 2002 
for a 70 percent disability rating for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  

2.  The Veteran's request for waiver of overpayment of 
indebtedness in any of the amount of $59,351 was not timely 
filed, and a wavier may not be granted.  38 U.S.C.A. § 5302(b) 
(West 2002); 38 C.F.R. § 1.964(e)(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective date

The Veteran contends that the effective date of assignment of a 
70 percent rating should be earlier than April 23, 2002.  The 
Veteran has presented several theories to support his contention.  
These include the following:  (1) That the Board should waive or 
equitably toll certain procedural requirements with regard to 
whether he completed an appeal to the Board of the decision, 
rendered by the RO in August 2001, in which service connection 
was granted for PTSD and an initial disability rating was 
assigned; and (2) whether the record, including his testimony in 
May 2008, gives rise to a finding that his PTSD warranted the 70 
percent during the time frame from November 2001 (one year prior 
to a claim for an increased rating) and April 23, 2001.  

Unless specifically provided otherwise, the effective date for an 
award based on a claim for increase shall not be earlier than the 
date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year of that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

On January 4, 2001, VA received the Veteran's claim for 
entitlement to service connection for PTSD.  Service connection 
for PTSD was established in an August 14, 2001 rating decision 
which, along with notice of his appellate rights, was mailed to 
the Veteran and his representative on August 17, 2001.  In that 
decision the RO assigned a 10 percent disability rating, 
effective the date of claim.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished to 
the veteran.  In essence, the following sequence is required:  
There must be a decision by the RO; the veteran must timely 
express disagreement with the decision; VA must respond by 
issuing a statement of the case that explains the basis for the 
decision to the veteran; and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete the 
process by stating his or her argument in a timely-filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  

Of importance in this case is what is what is supposed to occur 
after the RO sends the claimant a statement of the case.  After 
the RO mails the statement of the case, the claimant will be 
afforded a period of 60 days to file a formal appeal, also 
referred to as a substantive appeal or as "perfecting the 
appeal."  38 U.S.C.A. § 7105(d)(3).  This period may be extended 
for good cause shown.  Id.  The RO may close the case for failure 
to respond after receipt of the statement of the case, but 
questions as to timeliness or adequacy of response will be 
determined by the Board.  Id.  

In computing the time limit for filing a substantive appeal, 38 
C.F.R. § 20.305(a) provides that a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is not 
of record, the "mailbox rule" applies and the postmark date 
will be presumed to be five days prior to the date of receipt of 
the document by VA.  Id.  In calculating this 5-day period, 
Saturdays, Sundays and legal holidays will be excluded.  38 
C.F.R. § 20.305(b).  

The timely filing of a substantive appeal is not a jurisdictional 
requirement.  See Percy v. Shinseki, 23 Vet App. 37 (2009).  That 
is, if a substantive appeal is not timely filed, the Board is not 
automatically deprived of jurisdiction to adjudicate the appeal.  
Because the timely filing of a substantive appeal is not a 
jurisdictional requirement, the Board may waive any issue of 
timeliness in the filing of a substantive appeal, either 
explicitly or implicitly.  Id. at 45.  

The Veteran initiated an appeal of the rating assigned in the 
August 2001 decision by filing a notice of disagreement in 
September 2001.  The RO issued a statement of the case dated 
March 5, 2002 and mailed that statement of the case to the 
Veteran and his representative that same date.  Included with 
that letter was a VA Form 9 (substantive appeal form) and 
instructions for perfecting the appeal to the Board.  

In order to continue his appeal to the Board, and unless good 
cause is shown to extend the 60 day period for filing a 
substantive appeal after the issuance of the statement of the 
case, the substantive appeal would have had to be received by VA 
no later than August 17, 2002, or August 23, 2002 if received by 
mail and not postmarked.  

The Board finds no document received by VA on or before August 
23, 2002 expressing an intent to continue his appeal of the 
August 2001 rating decision.  The RO took no further action on 
the Veteran's appeal, thus closing the appeal.  Unless there is a 
reason to waive the requirement of perfecting an appeal to the 
Board or to equitably toll the time to perfect the appeal, the 
August 2001 decision is final.  See 38 U.S.C.A. § 7105(c).  If 
the decision is final, then that decision cannot be the basis of 
an grant of benefits after the decision is final.  

Under 38 C.F.R. § 20.303, an extension of the 60 day period for 
filing a substantive appeal after issuance of a statement of the 
case may be allowed if the claimant requested an extension prior 
to the expiration of that time limit.  The Board also has looked 
to VA's definition of good cause, albeit in the context of 
reporting for an examination, in consideration of whether a 
waiver of the time period is appropriate.  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  See 38 
C.F.R. § 3.655.  The tenor of those examples is some rather 
serious event or circumstance; not merely the lack of diligence.  

As requested by the Court, it is at this point the Board must 
address the issue of equitable tolling.

Equitable tolling of the time period to file a substantive appeal 
is a matter separate from waiver of the period to file a 
substantive appeal or for that matter, waiver of the filing of a 
substantive appeal.  Of note is that the U.S. Court of Appeals 
for the Federal Circuit has held that equitable tolling does not 
apply to jurisdictional requirements.  Henderson v. Shinseki, 589 
F.3d 1201 (Fed. Cir. 2009) (relying on Bowles v. Russell, 551 
U.S. 205, 214 (2007) in holding hold that 38 U.S.C.A.  § 7266(a) 
was a jurisdictional statute and therefore the Veterans Court did 
not have authority to equitably toll the time period for filing a 
notice of appeal).  Given that the Veterans Court has held that 
the timely filing of a substantive appeal is not a jurisdictional 
requirement, the Board finds that the doctrine of equitable 
tolling is applicable to the filing of a substantive appeal.  

Several cases provide guidance in how to apply the doctrine of 
equitable tolling to the filing of a substantive appeal.  In 
Brandenberg v. Principi, the Federal Circuit explained that 
whether or not a time period to file should be equitably tolled 
depends on whether the Veteran had exercised due diligence in 
preserving his legal rights and whether his intention was clear 
and the appropriate entity had been put on notice of his 
intention to seek further review of his claim.  371 F.3d 1362, 
1364 (Fed. Cir. 2004).  

Brandenberg involved the filing of a notice of appeal of a Board 
decision to the Veterans Court with the incorrect body, a 
situation totally inconsistent with the facts of the case before 
the Board.  Mr. Brandenberg filed his notice of appeal of a Board 
decision to VA offices instead of the Veterans Court.  Under 
Henderson, the decision of the Federal Circuit in Brandenberg, 
reversal of the Veterans Court's decision and possible 
application of equitable tolling to § 7266(a), would not follow 
today.  However, when applied to the filing of a substantive 
appeal, the factors for equitably tolling elucidated in 
Brandenberg must be considered.  

The most helpful case for determining whether a substantive 
appeal period should be tolled where the appellant may have been 
suffering from mental illness is Barrett v. Principi, 363 F.3d 
1316 (Fed. Cir. 2004).  Again, this case involved application of 
equitable tolling to § 7266(a) and the result would not follow 
under Henderson.  As to the conditions that would give rise to 
equitably tolling, the Federal Circuit provided as follows:  

a veteran must show that the failure to 
file was the direct result of a mental 
illness that rendered him incapable of 
"rational thought or deliberate decision 
making," [citation omitted],  or 
"incapable of handling [his] own affairs or 
unable to function [in] society. [citation 
omitted].  A medical diagnosis alone or 
vague assertions of mental problems will 
not suffice.  

In conducting its analysis of both whether a waiver is proper or 
whether equitable tolling should operate, the Board has followed 
the Veterans Court's direction that the availability of equitable 
tolling should be interpreted liberally with respect to the 
filing of documents at the non-adversarial stage of proceedings; 
i.e. at the Board level.  Hunt v. Nicholson, 20 Vet. App. 519, 
523 (2006).  Of note is that Hunt involved a case where the 
appellant filed his substantive appeal within the proper time 
period but merely filed the substantive appeal with the Board 
rather than with the RO.  That is, he was diligent as to the time 
requirement, he just filed it at the wrong VA location.  Once 
again, a factual situation totally different from the one before 
the Board at this time. 

In the April 2010 decision, the Veterans Court indicated that the 
Board must consider all evidence of record in determining whether 
the deadline for filing a substantive appeal should be equitably 
tolled.  Specifically, the Court found that it was insufficient 
for the Board to offer a conclusory statement that the Veteran 
expressed no intent to continue appealing the initial 10 percent 
rating granted for his PTSD in the August 2001 rating decision.  
More specifically, the Veterans Court pointed to "factual 
circumstances of the Veteran's mental health, age, lack of 
representation, ongoing PTSD treatment from VA as his disability 
worsened, and the short period within which all the events 
related to his appeal occurred" and that it was erroneous to 
neglect those facts in making a determination that the Veteran 
had not continuously prosecuted his appeal.  

In this regard, the Board must note that such issues as equitably 
tolling are not normally addressed in its decisions (it is not 
entirely clear to the undersigned if the Board has such authority 
as to ignore, or excuse, the fact that the Veteran did not file a 
substantive appeal).  The policy implications regarding such 
findings on a regular basis cannot be underestimated given the 
number of cases the RO and Board address on a yearly basis, the 
number of Veterans who do not appeal cases to the Board, the 
number or Veterans who are aged or have some form of disability 
(either service connected or nonservice connected), and the 
number of issues and sub-issues the Board must regularly address 
in adjudicating even a simple claim (in this regard, the Board 
believes it is important to note that the prior Board decision in 
this case was 34 pages long, three times the size of the Court's 
determination in this case) from determining the adequacy of 
notice, the adequacy of the examination, whether efforts to 
obtain records were adequate and, most importantly, the question 
of the proper evaluation of the Veteran's disability, including 
the issue of whether the Veteran should be service connected for 
a disability.  The policy implication of having the Board or RO 
address equitable tolling in all (or even some) effective date 
cases, new and material evidence cases, CUE cases, and increased 
rating claims where this issue could be feasibly considered 
cannot be overestimated.  Even in the situation before the Board 
at this time, involving a Veteran with highly honorable service, 
there must be some minimal requirements placed on the Veteran to 
file a claim with the Board.

Simply stated, to state that it is "insufficient" for the Board 
to offer a "conclusory statement" that the Veteran expressed no 
intent to continue appealing the initial 10 percent rating 
granted for his PTSD in the August 2001 rating decision 
emasculates the indispensable fact that the Veteran, in this 
case, did not file anything with the VA in a timely manner that 
would indicate that further discussion of this issue was 
warranted by the Board at that time, for any reason.

In that April 2010 decision, the Veterans Court also indicated 
that the Board must determine, even if equitable tolling does not 
apply, whether the Veteran is entitled to an effective date one 
year prior to his claim for an increased rating (in November 
2002) if he can show that an increase in disability had occurred 
during that time.  

In order to discuss whether the time period to file a substantive 
appeal should be tolled, it is helpful to now explain how VA 
assigns ratings for PTSD as well as the regulatory definition of 
competence.  Such explanation also goes to determining whether 
disability due to the Veteran's PTSD was shown to warrant a 
rating higher than 10 percent within a year of his claim for an 
increase, considered to have been filed November 4, 2002.  

38 C.F.R. § 3.353(a) defines a mentally incompetent person as 
"one who because of injury or disease lacks the mental capacity 
to contract or to manage his or her own affairs, including 
disbursement of funds without limitation."

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.20.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  In reaching a decision, the Board must therefore 
consider the potential application of various other provisions of 
the regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

PTSD, assigned Diagnostic Code 9411, is evaluated under the 
General Rating Formula for Mental Disorders (General Formula).  
The Board finds no other criteria applicable in this case.  

Under the General Formula a 100 percent rating is warranted where 
there is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

A 30 percent rating is assigned for PTSD where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events). 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2008).  Id.  

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication  Id.  

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Nomenclature employed in the portion of VA's Schedule for Rating 
Disabilities that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "the DSM- IV").  38 C.F.R. § 4.130 
(2010).  The DSM-IV contains a Global Assessment of Functioning 
(GAF) scale, with scores ranging between zero and 100 percent, 
representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health - illness.  Higher scores correspond to better 
functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships. American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).  Id.

GAF scores ranging between 21 and 30 are assigned when behavior 
is considerably influenced by delusions or hallucinations or 
serious impairment in communications or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  Id.  

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a) (2010).  In addition, the 
evaluation must be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.

Following the issuance of the March 2002 statement of the case, 
the next document of record is a VA Form 10-7131 EXCHANGE OF 
BENEFICIARY INFORMATION AND REQUEST FOR ADMINISTRATIVE ACTION, 
which states that the Veteran was admitted to a VA hospital on 
November 4, 2002 for treatment of PTSD.  This notice was received 
by the RO on November 9, 2002.  The next document, and the first 
document since the issuance of the statement of the case from the 
Veteran or his representative, is a letter dated January 6, 2003 
stating that 5 pages of medical notes were being submitted to 
assist in the adjudication of the Veteran's claim.  These notes 
are from a November 2002 VA Medical Center (VAMC) admission for 
psychiatric treatment.  Added to the record on or after March 12, 
2003 (as this is the date that the pages were printed) are VA 
treatment records from April 23, 2002 to February 2003, and 
later.  

The Board has considered the applicability of 38 C.F.R. 
§ 3.156(b) to the records received after April 23, 2002 as well 
as the Veterans Court's holding in Bell v. Derwinski, 2 Vet. App. 
611 (1992) that VA has constructive notice of VA treatment 
records.  Under § 3.156(b) if new and material evidence is 
received within one year of issuance of a decision, or within the 
appeal period, the evidence is to be considered in conjunction 
with the claim that gave rise to the decision.  Here, the VA 
treatment records were not received within one year of the 
decision or prior to expiration of the time to file a substantive 
appeal, so § 3.156(b) is not for application.  

Once a formal claim for compensation has been allowed, receipt of 
a report of hospitalization by VA will be considered an informal 
claim for an increased rating.  See 38 C.F.R. § 3.157 (2010).  
The notice of the November 4, 2002 hospitalization for PTSD 
satisfies the requirements for an informal claim.  In January 
2003, the RO received a formal claim for benefits from the 
veteran's representative at that time, Veterans of Foreign Wars 
of the United States.  This was accompanied by VA treatment notes 
from a November 2002 hospitalization for PTSD.  This is 
sufficiently clear for VA to understand the benefits sought; an 
increased rating for PTSD.  If neither waiver nor equitable 
tolling operates as to the Veteran's appeal of the August 2001 
decision, then the date of claim for an increased rating for PTSD 
was received November 4, 2002 and the date of any increased 
rating based on that claim can be up to one year prior to receipt 
of the claim (November 4, 2001) if the evidence shows that the 
increase occurred during that time.  

The first evidence of record after November 4, 2001 are VA 
outpatient treatment notes dated in January 2002.  These records 
document treatment for chronic obstructive pulmonary disease.  
The only reference to a psychiatric component is that the 
physician opined that anxiety may have had a role as to the 
veteran's symptoms.  However, the note does not refer to PTSD and 
provides no evidence regarding the extent of disability due to 
PTSD.  Similarly, March 12, 2002 outpatient clinic notes refer 
only to physical disorders and provide no evidence that the 
Veteran's PTSD had increased in severity. 

VA mental health notes dated April 23, 2002 provide the first 
evidence, after November 4, 2001, of the severity of the 
veteran's PTSD.  The Board finds that these notes are thus the 
earliest possible evidence from which it could be ascertainable 
that the veteran's PTSD had resulted in increased disability.  
April 23, 2002 is the date currently assigned for the veteran's 
increased disability rating of 70 percent.  

The Veteran could have filed his substantive appeal at any time 
between March 2002 and August 2002 so the Board finds that the 
records of treatment during that time frame are highly probative 
as to whether the Veteran was "incapable" of rational thought 
or deliberate decision making or incapable of handling his own 
affairs and unable to function in society

VA treatment notes document that the Veteran was seen for an 
initial appointment by Dr. "B." for evaluation of his PTSD/ 
depression symptoms on April 23, 2002.  He reported symptoms of 
nightmares and flashbacks of the Battle of the Bulge and was 
tearful during the interview.  He reported that he had divorced 
in 1998 after 55years of marriage and was now socially isolated 
and living alone.  He reported feeling that the war was in his 
head constantly, he felt depressed, had anhedonia, nihilistic 
thought, and fragmented sleep. 

Mental status examination at the time revealed a depressed mood, 
constricted affect, speech that was somewhat slowed, and 
intrusive thoughts, flashbacks, and nightmares.  He had 
nihilistic thoughts but no suicidal ideation.  His judgment and 
insight were fair.  Axis I diagnosis was chronic PTSD, recurrent 
major depressive disorder which was severe but without psychotic 
features.  Dr. B. assigned a GAF score of 45.  

The Veteran was agreeable to beginning a trial period of Paxil.  
Dr. B. noted that the Veteran was provided education on Paxil, 
PTSD, and depression, that the teaching method was discussion and 
that there was no cognitive or cultural barriers to learning, the 
Veteran was motivated to learn, and the Veteran verbalized 
understanding of education.  Dr. B. gave the Veteran his card and 
informed him to contact him by phone number, reviewed contact 
process to hospital after hours, and what symptoms would require 
admission.  Follow-up visit was set for two months.  

On June 25, 2002, the Veteran was again seen by Dr. B.  He felt 
more relaxed since starting Paxil, was still awakening at night, 
but do to benign prostatic hypertrophy symptoms.  He admitted to 
some short term forgetfulness.  There were no reported side 
effects of the Paxil.  Mental status examination found the 
Veteran's speech somewhat slowed, his mood more relaxed, and his 
affect euthymic.  He denied suicidal or homicidal ideation, his 
thought content, judgment, and insight were unchanged from April.  
Dr. B. provided the same Axis I diagnosis but this time assigned 
a GAF score of 55.  These are the last relevant notes during the 
period of time the Veteran had to file his substantive appeal, 
but the Board considers the treatment notes from September 4 
through September 6 to be probative of his mental state during 
the appeal period, given the closeness in time of those records 
to the expiration of the period to file his substantive appeal.  

A September 4, 2002 note documents that the Veteran was entering 
a 2-day inpatient PTSD evaluation.  Psychiatry history and 
assessment was conducted by a physician who noted that his 
presenting problem was his report of ongoing PTSD symptoms since 
his combat experiences in World War II.  He described his current 
emotional condition as "Down and I ain't got no pep no more."  
The Veteran reported frequent sad mood, anxiety, pan- insomnia, 
irritability, fatigability, problems with memory and 
concentration, restlessness, decreased libido, social withdrawal, 
and relative anhedonia.  His reported PTSD symptoms were 
recurrent thoughts/ dreams of his combat experiences, flashbacks, 
emotional and physiologic reactivity to cues that remind him of 
these events, avoidant behavior, hypervigilance, and exaggerated 
startle response.  He denied recent change in appetite/weight, 
spontaneous panic attacks, delusions, hallucinations, suicidal or 
homicidal ideation, or past or present substance abuse.  

This note then lists an extensive history as related by the 
Veteran including his childhood, his marriage, and his work 
history.  As to his marriage he reported that he was divorced in 
1998 after 55years of marriage and that he had two adopted 
daughters, both in their 40s, although he could not recall their 
exact ages.  

Mental status examination on September 4, 2002 revealed that the 
Veteran was neat, clean, cooperative, and had good contact.  He 
was alert and oriented time four, had some spotty 
cognitive/memory impairment clinically, described as "vague as 
to some dates, as well as the ages of his daughters, but no 
errors on 10 - item cognitive assessment instrument."  His mood 
was anxious and depressed, his affect was constricted but 
appropriate to thought content.  There was no formal thought 
disorder, providing highly probative evidence against this claim.  

Axis I diagnosis was chronic PTSD and depression not otherwise 
specified.  The physician, Dr. "F." assigned a GAF score of 50.  

Nursing inpatient assessment from September 4, 2002 shows that 
the Veteran had no self care deficit, could make himself 
understood verbally, could follow simple directions, and could 
recall three objects after ten minutes; nursing diagnosis was 
"no problem", providing more evidence against this claim.   

September 5, 2002 mental health associate note included that the 
Veteran was observed on hourly safety rounds from midnight to 6 
AM to have been in bed all night and to have slept.  In the 
morning he was observed to be in good spirits and was pleasant 
and sociable on approach.  It was noted that he continued to 
acclimate to the unit.  

September 5, 2002 nursing note included that the Veteran was 
social with other veterans and the staff, compliant to all 
routines, seemed interested in the materials offered, and had 
several questions.  He stated an understanding of the substance 
abuse policy, described at length the dissolution of his 
marriage, spoke very eloquently about his wartime service and 
that he thought of that service daily.  It was noted that he 
would be discharged the following day.  

Another mental health associate note from September 5, 2002 
included a detailed Veteran related history from service to the 
present day.  

September 6, 2002 nursing discharge note included that the 
Veteran had progressed during his two day admission from his 
initial anxious and guarded state.  

September 6, 2002 notes from Dr. F. indicate that the Veteran was 
discharged to home and would resume his outpatient treatment.  
The plan was to notify him by letter as to his suitability for 
VA's 6-week inpatient treatment modules.  Dr. F. stated that the 
Veteran was competent to manage his own funds, for VA purposes.  
At the time of discharge Axis I diagnosis remained unchanged as 
did the assigned GAF score.  

These notes show that the Veteran capable of rational thought or 
deliberate decision making or capable of handling his own affairs 
and unable to function in society.  A GAF score of 45 or 50, 
while indicative of serious symptoms and serious impairment, is 
not indicative of being incapable of rational thought or 
deliberate decision making or incapable of handling his own 
affairs and unable to function in society.  If the Veteran had 
been incapable of rational thought or deliberate decision making 
or incapable of handling his own affairs and unable to function 
in society it would follow that the medical professional would 
have assigned a GAF score.  

The Veteran was hospitalized for two days in September 2003.  The 
hospitalization was not on an emergency basis and was not because 
he could not function in society.  It was a planned 
hospitalization for evaluation and educational purposes.  The 
notes from the hospitalization and prior to the hospitalization 
provide evidence against equitably tolling the period to file a 
substantive appeal, claimed as warranted due to mental illness 
and severity of disability due to PTSD, because the notes show 
that his mental illness and severity of disability due to PTSD 
did not render him incapable of rational thought or deliberate 
decision making or incapable of handling his own affairs and 
unable to function in society.  This is not a case where the 
Veteran was so disabled due to PTSD that he was hospitalized.  He 
attended a two day inpatient program which had been scheduled in 
advance.  

The next note is a consult report/PTSD evaluation from September 
24, 2002 and signed by a VA Ph.D. psychologist, Dr. "P.".  Dr. 
P. reported that the Veteran's test scores and stated that his 
clinical configuration provided support for a diagnosis of PTSD.  
He recommended acceptance in the VA PTSD program if the severity 
of combat stressors and related PTSD symptom picture indicates a 
need for specialized inpatient PTSD treatment.  

A note from October 2, 2002 documents that Dr. F. spoke to the 
Veteran by telephone and the Veteran reported that he was 
"getting by . . . taking it easy" and looking forward to coming 
in for the first six week treatment module on November 4, 2002.  

The Veteran was admitted for the 6 week module on November 4, 
2002.  Dr. F. noted the same Axis I diagnoses and assigned a GAF 
score of 40 at the time of admission.  

This was described as his first six week PTSD rehabilitation.  At 
the time of the admission he complained of depression, intrusive 
thoughts of losses from the war and in his present life, 
nightmares and anxiety problems.  He was oriented times three, 
denied suicidal ideation, expressed interest in learning about 
PTSD, requested a urinal for his bedside due to prostate 
enlargement which caused frequent urination, and he reported that 
he needed his rolling walker for support and a seat.  

Cognitive - perceptual interview/examination found the Veteran 
with clear and appropriate speech, he was alert, oriented to 
person, place and time, able to follow simple directions and able 
to recall 3 objects after 10 minutes.  He described his current 
emotional state as "half and half . . . I still can't get this 
thing out of my mind," which the clinician notes was a reference 
to "the experiences that I had during the war . . . and living 
alone, its even more."  A current GAF of 40 was assigned.  

These records fail to show that the Veteran was unable to 
function, incapable of rational thought or for deliberate 
decision making, or an unable to handle his own affairs or 
function in society.  The records also fail to show that the 
Veteran had good cause to extend the time to file his substantive 
appeal or any reason why waiver of the time to file the 
substantive appeal should be granted, or even should be 
considered by the Board.  

These records encompass the time period when the Veteran's filing 
of a substantive appeal would have been timely.  The records show 
that he did not suffer from mental illness so severe as to render 
him incapable of rational thought or deliberate decision making, 
or incapable of handling his own affairs or unable to function in 
society.  During the entire period when he could have filed a 
timely substantive appeal his GAF scores were 45 or higher.  
While this is indicative of serious symptoms, it is not 
indicative of an incapacity for of rational thought or deliberate 
decision making, or incapacity to handle his own affairs or 
inability to function in society.  

More importantly, the Veteran had no problems learning, was able 
to verbalize and understanding of education, and had no cognitive 
barriers to learning.  This is inconsistent with a finding that 
he was incapable of rational thought or deliberate decision 
making, or incapable of handling his own affairs or unable to 
function in society.  

Dr. B. did not hospitalize the Veteran at any point during the 
period when he could have filed his substantive appeal.  His 
hospitalization in September 2002 was planned.  It was a 
hospitalization for education and evaluation purposes.  It is 
simply beyond belief that, if the Veteran was so mentally ill or 
so disabled by his age when he was seen by Dr. B., and had the 
opportunity to timely file his substantive appeal, that Dr. B. 
would have sent him home with a plan to admit him for two days in 
September.  Whether the Veteran downplayed his symptoms or not, a 
medical professional would have been able to detect whether the 
Veteran was so disabled by his mental illness, age, or any other 
factor, to be incapable of filing a substantive appeal.  The 
September admission was not due to an inability to function, an 
incapacity for rational thought or for deliberate decision 
making, or an inability to handle his own affairs or function in 
society.  If he was indeed so disabled it would not follow that a 
medical professional would treat him with Paxil and send him 
home.  

From March through August 2002 the Veteran was not 
institutionalized but he was able to function in society - there 
is no evidence that he was malnourished, failed to pay his bills, 
or missed any medical appointments during this time period.  The 
Board fails to see any significant difference between the filing 
of a substantive appeal - essentially placing a preprinted form 
in an envelope and mailing it or calling his service 
representative, and the Veteran's ability to ensure that he was 
nourished, attend appointments, or conduct any of the other tasks 
that allows one to live in society.  That he was able to remain 
nourished (which from his testimony in 2008 depended on grocery 
shopping), attend appointments (as shown by his attendance for VA 
appointments and communication with VA personnel), or conduct any 
of the other tasks could function in society (there is no 
evidence that the Veteran failed to pay his bills, for example) 
is evidence that he was capable of rational thought and 
deliberate decision making, capable of  handling his own affairs, 
and capable of functioning in society.  

The inpatient treatment records from early September 2002 also 
show that equitable tolling would not be proper in this case and 
should not be even considered by the Board.  The Veteran managed 
to make it to the September 2002 admission, which had been 
scheduled in advance, without problem.  He went through 
interviews with mental health professionals, interacted with 
staff and other patients, and followed routine.  This is 
inconsistent with a picture of someone incapable of rational 
thought or deliberate decision making, or incapable of handling 
his own affairs or unable to function in society.  That he could 
not remember the exact ages of his adult children is not 
sufficient to show that he was unable to file a substantive 
appeal during the period allotted.  He knew that his children 
were in their 40s and he appeared for his admission in early 
September on the correct date.  Taken together, his memory 
functioning does not show that he was incapable of rational 
thought and deliberate decision making, incapable of  handling 
his own affairs, or unable to function in society.  

Even after that two day hospitalization in September 2002, the 
records show that the Veteran was not so mentally disabled as to 
be incapable of rational thought or deliberate decision making or 
incapable of handling his own affairs and unable to function in 
society it makes no sense that medical professionals would simply 
send him home for the next two months prior to inpatient 
treatment in November 2002.  The inpatient treatment was a six 
week module; not an admission because of symptoms so severe that 
he could not remain without constant care and in a controlled 
environment.  Furthermore, at the time of the November 4, 2002 
hospitalization, the time to timely file his substantive appeal 
had been expired for 72 days.  

The Veteran was represented during the time when he could have 
filed a timely substantive appeal.  While it is true that he was 
represented by the DAV rather than by a private attorney,  there 
is no reason to believe that representation by the DAV was not 
sufficient as far as the task of filing a substantive appeal.  
From the facts listed above, there can be no finding that the 
Veteran was so disabled as to not be capable of calling his 
representative and telling the representative to file the 
substantive appeal - given the detailed nature of the records 
cited above, it appears clear that the Veteran could have made a 
phone call.   

As to the Veteran's age, there is no evidence that his advanced 
age, either acting alone or in conjunction with the other factors 
in this case, rendered him incapable of rational thought or 
deliberate decision making, or incapable of handling his own 
affairs or unable to function in society.  Dr. B. and the other 
medical professionals who treated the Veteran during this period 
and immediately after the period ended did not ever add any 
comment indicative of incapacity for rational thought or 
deliberate decision making, or incapacity to handle his own 
affairs or inability to function in society.  Again, it simply 
does not follow that, if the Veteran was incapable of rational 
thought or deliberate decision making, or incapable of handling 
his own affairs or unable to function in society, that Dr. B. 
would have sent him home with Paxil and plans for a two day 
admission months later.  

During the period from March to through August 2002 the Veteran 
clearly was not incapable of rational thought or deliberate 
decision making, not incapable of handling his own affairs, and 
not unable to function in society.  Rather this is a picture of 
someone with a medical (psychiatric) diagnosis coupled with vague 
assertions regarding his diagnosed PTSD and his ability to file a 
document.  

In the April 2010 decision, the Veterans Court stated that the 
Veteran argued that the April 23, 2002 date of a 70 percent 
rating is in error because he clearly had severe, chronic PTSD 
prior to that date and the Veteran asserted that the medical 
reports from April 2002 did not accurately reflect the true 
nature of his symptoms because he downplayed the severity of his 
disability.  The Veterans Court explained that the Veteran 
specifically testified to the extent of his PTSD symptoms in 2001 
during a hearing before the Board.  The Board notes that this 
hearing was conducted May 22, 2008.  

During the May 2008 Board hearing the following exchange occurred 
between the Veteran's representative, who was questioning the 
Veteran, the undersigned, and the Veteran:  

[MR. PARAS]:  Okay.  And you had filed an 
application looking for an effective date 
for the increase to 70% going back to 
January of 2001.  Is that right?

VETERAN:  Yes.

[MR. PARAS]:  Okay.  Now do you recall 
seeing a Dr. [last name of the April 2002 
VA examiner] in April of 2002 and 
discussing your post traumatic stress 
disorder with him?
...

VETERAN:  Well, I probably--I don't 
remember too much now.

[MR. PARAS]:  Okay, all right.

VETERAN:  I'm losing it.  But if they said 
I did it, I had to do it.

[MR. PARAS]:  Okay.  Records show that you...

VETERAN:  If I did it, then that's what...

[MR. PARAS]:  Now describe the feelings 
that you have with regards to your post 
traumatic stress disorder.  What are some 
of the problems that you've had?

[VETERAN]:  Well, I have to talk about it?  
It's a bad memory.

[UNDERSIGNED]:  Well, you don't have to 
talk.  I mean, what I'd like--I mean, the 
issue is an earlier effective date for the 
PTSD, so if you could talk about problems 
you were having, say, in 2001?

VETERAN:  I have bad dreams.  I had one 
last week.  It was, like, sweat.  I got up, 
I says, "Where the--am I," you know?  And I 
was in my own room!  After a while, I got 
lost, and I'm in my bedroom!  And those 
kind of things happen more often, and it's 
64 years now, and it ain't left my mind.  
You know, I'm a D-Day veteran, combat 
wounded veteran, World War II, and these 
things don't--in fact, I just went to the 
hospital because you have to go up there 
every two weeks for evaluations, and I just 
about made it because I'm 87 and driving is 
getting to be very difficult for me.  And I 
think I have to talk to a doctor so that I 
can't go up there anymore, unless we have 
one down here in Rhode Island.  But I can't 
go up to Northampton anymore for this thing 
here.  

And that's been going on since day one, the 
day I got shot up, and it's been going on 
since then and I can't get it out of my 
mind.  I can't understand why.  But then I 
don't want to talk about the things I'd 
seen because I don't want to bring them up; 
I'll start crying and I don't want to do 
that, so...

[MR. PARAS]:  Were you having these 
feelings back in 2001?

[VETERAN]:  Yes.  Oh, yeah.  I was having 
these feelings since the day I got home.  
The day after I got shot up, I was gone.

[MR. PARAS]:  And did it become even more 
of a problem after your divorce, when you 
started living alone?

[VETERAN]:  Yes.

[MR. PARAS]:  Did the fact that you were 
living alone increase the problems in your 
ability to cope with these nightmares?

[VETERAN]:  That's correct.

[MR. PARAS]:  Okay.  And you were divorced 
in 1997?

[Veteran]:  '99, I think it was.

[MR. PARAS]:  Final, okay.

[VETERAN]:  Yeah.  Final in 1999.

[MR. PARAS]:  So you've been living alone 
since?

[VETERAN]:  Since then, yeah.
 
[MR. PARAS]:  Since then.

[VETERAN]:  Yeah.  And that was a big 
problem for me, because I had to go do 
shopping, and I never did that and all them 
other little things.  It's tough.

[MR. PARAS]:  So these problems have 
continued even before--

[VETERAN]:  Yeah.

[MR. PARAS]:  --you got an increase in 
your--

[VETERAN]:  Yeah.

[MR. PARAS]:  --in your level of 
disability.

[VETERAN]:  The first I got, they gave me 
20%.  Then I went down to the VA hospital, 
they go to this leg--my legs get the veins.  
I can't walk too far because my legs are 
full of veins, and they gave me another 
20%.

This was followed by a brief exchange between the undersigned and 
the Veteran, as follows:  

[UNDERSIGNED]:  I think I may be able to 
help.  What happened was--let me just make 
this clear for the record.  In January of 
2001--yeah, January of 2001--you filed a 
claim of service connection for PTSD, and 
pretty shortly thereafter, they granted it.

VETERAN:  Yeah.

[UNDERSIGNED]:  In August of 2001, they 
gave you a 10% evaluation for the disorder.  
You filed a timely Notice of Disagreement 
to the criteria, and then pretty quickly, 
they granted you a 70% evaluation for the 
post traumatic stress disorder.  But for 
some reason, they only went back to April 
23, 2002, which was basically the point you 
started treatment for your post traumatic 
stress disorder.  But if I can put words in 
your mouth, you were essentially having 
problems well before April 23, 2002.

VETERAN:  Yes.

The Veteran's representative then resumed questioning 
as follows:  

MR. PARAS:  I think that's an accurate 
summation.  I think the problem is maybe 
the decision was rendered because there may 
not have been some medical evidence of a 
report prior to that that substantiated the 
symptoms, primarily because he wasn't 
getting the treatment for it.  And I think 
in this particular case especially, clearly 
he's had these issues.  And if you read 
through the record, there's detailed 
descriptions of what he actually went 
through in--I guess he fought in the Battle 
of the Bulge, and he definitely experienced 
some things that he obviously even today 
doesn't want to talk about.  And clearly...

VETERAN:  The Battle of the Bulge is--the 
name of that battle was the Battle of the 
Ardennes because of its sparrers.

MR. PARAS:  Right.

VETERAN:  Not the Battle of the--that's a 
movie title, that's all that is.

Mr. Paras:  Yeah, but this was no movie.  

VETERAN:  No movie.

MR. PARAS:  We know what the movie is, but-
-so based on that, I'll conclude the 
evidence.  The evidence is clear from his 
testimony, he was clearly having these 
problems; I think it was the lack of 
medical reports to support it that led to 
the decision to begin the effective date as 
of April 23, 2002.  I think there's no 
question that he was having these problems 
much earlier, and the fact that he's only 
asking for an earlier effective date back 
to January 2001 is not a substantial 
differential, and I think he should be 
granted that along those lines.  

[a discussion about procedural matters and 
what evidence was already of record]

MR. PARAS:  This what I'll do to it.  I'll 
ask the Board to look at his medical report 
from Dr. [B] . . . -from April 23, 2002.  
It gives a very detailed description of 
what he went through in World War II.  I 
think clearly, once that--once they read 
that, the Board reads that and reviews it, 
I think that alone will substantiate that 
it's not--you know, there's a big 
difference between a 10% rating and a 70% 
rating based on the regulations.  And I 
would find--I think the Board would find it 
difficult that all of a sudden, like a 
switch would be turned on and he would go 
from 10% to 70% in a short period of time.  

Because if you read what exactly happened 
to this gentleman, you'd be--I'm shocked 
that he was able to conduct his life the 
way he did up to this point, and that he 
didn't, you know, fall apart sooner and 
have more problems during the main part of 
his life.  And you'll find in his report, 
the reports, they said he kept busy so he 
wouldn't have to think about it.  But as 
he's obviously gotten older, the ability to 
do that has become much more difficult and 
I think that that is--once he got divorced, 
his marriage to--how long were you married?

VETERAN:  55 years.

MR. PARAS:  Married 55 years, and 
unfortunately, he got a divorce; and once 
he was living alone, that was the critical 
point that happens.

VETERAN:  55 years, and my wife don't know 
I landed in Normandy on D-Day, and she 
still doesn't know.  I mean, I didn't talk 
about it.  When I came home, I didn't tell 
nobody what I did.  It was my problem.  
That's all I know, is she used to say, 
"There's something wrong with you.  Get it 
over with."  They don't understand, you 
know.  But that's the problem.

May 2008 Board hearing transcript at 3-10.

The Board finds that the Veteran's testimony in 2008 is afforded 
little probative weight in determining the severity disability 
due to PTSD prior to April 23, 2002.  Clear from his testimony, 
he did not recall talking to Dr. B. in April 2002.  While this 
may say something about his memory and disability in 2008 it is 
not evidence of his disability in 2002 or earlier.  In 2008 he 
did not remember what he had told Dr. B. in 2001 because, as is 
clear from his 2008 testimony that  he did not remember speaking 
to Dr. B. in 2001.  When asked about his symptoms as those 
symptoms were in 2001, the Veteran reported a dream that he had 
one week prior to the 2008 hearing.  When he actually referred to 
his symptoms present earlier than 2008 he simply indicated that 
he had bad memories and/or bad dreams since service.  He reported 
that he would begin to cry if he talked about his wartime 
experiences and that he had felt like that since he came home in 
the 1940s.  He then referred to difficulties he had since his 
divorce, noting that he had been married for 55 years and was not 
accustomed to living alone or doing things  alone, such as 
shopping.  

This testimony is afforded little weight regarding the limited 
issue in this decision for two reasons.  First, the Veteran's 
testimony amounted to having bad dreams and memories since the 
war and having more difficulty after his divorce but do not go 
into any other specifics.  To this extent, even if the Board 
assumes that the Veteran actually did accurately remember how he 
felt between November 2001 and April 2002, this is not evidence 
that a 70 percent rating was warranted prior to April 2002.  

Second, and more importantly, the Veteran clearly does not 
remember what his symptoms were in the time period between 
November 2001 and April 2002 or what he told the physician in 
that time frame.  His reading back into time his emotional state 
some 7 years prior to the hearing the Board finds unreliable due 
to the passage of time and due to his own statements, which 
amount to no more than he had bad memories and nightmares since 
1945.  

Finally, to take the Veteran's testimony as indicative of a 70 
percent rating prior to April 2002 ignores both what he actually 
said and the June 2001 VA examination.  In 2008, the Veteran did 
not testify that he had specific symptoms between November 2001 
and April 2002 or between June 2001 and April 2002.  He testified 
that he had suffered nightmares and bad memories since 1945 and 
that he had more difficulty since his divorce, which was prior to 
2000.  Yet, the physician who examined him in June 2001 found him 
to have mild PTSD and assigned a GAF score of 65.  The Board 
finds that the medical records are more probative of whether the 
Veteran had disability due to PTSD that warranted a 70 percent at 
some point between November 2001 and April 2002, than is his 
testimony in 2008 that he had suffered nightmares and bad 
memories since 1945 and had more difficulty after his 1998 
divorce.  

Based on the above, the Board finds that all evidence of record 
establishes April 23, 2002 as the earliest date within one year 
of the claim for an increase at which it was ascertainable that 
the veteran's PTSD had increased in severity.  Simply stated, 
nothing prior to this date indicates that a 70 percent evaluation 
for PTSD was warranted.  Hence this is the earliest date 
permitted by statute and regulation at which an evaluation higher 
than the previously assigned 10 percent disabling can be 
assigned.  

As there is no reason to consider the August 2001 decision other 
than final and as the preponderance of evidence is against a 
finding that the Veteran's PTSD was more than 10 percent 
disabling prior to April 2002, the Veteran's appeal as to this 
issue must be denied.  The evidence as to this matter is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  

Waiver of recovery of overpayment

Of record is a notice from the Debt Management Center in St. 
Paul, Minnesota to the Veteran dated June 13, 2003, that informed 
the veteran that he had been overpaid for compensation and 
pension benefits in the amount of $59,351.  The Veteran, through 
counsel, contends that he timely requested a waiver of recovery 
of overpayment.  

Timeliness of a request for waiver of recovery of overpayment is 
the only issue that was addressed by the agency of original 
jurisdiction and is thus the only issue before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This decision 
does not concern the validity of the underlying debt, an issue 
raised by the veteran in August 2003 and not yet addressed by the 
RO.  The RO adjudicated that issue in 2008, in a manner 
unfavorable to the Veteran, but the record fails to show that a 
statement of the case has been issued for that decision so that 
matter is not presently before the Board but is remanded to the 
Board further along in this document.  

As preliminary matters, the Board first addresses whether the 
Court's decision in Shaper v. Derwinski, 1 Vet. App. 430 (1991) 
precludes the Board from adjudicating the timeliness issue at 
this time and, whether the issue of timeliness of a waiver 
request is inextricably intertwined with the issue of validity of 
the debt in this case.  

In Schaper the Court stated that "when a veteran raises the 
validity of the debt as part of the waiver application . . . it 
is arbitrary and capricious and an abuse of discretion to 
adjudicate the waiver application without first deciding the 
veteran's challenge to the lawfulness of the debt."  Id. at 437.  
The instant case does not present the issue confronted by the 
Court in Schaper because, in this case, the Veteran contested the 
validity of the debt separately, and two years earlier than his 
waiver application.  

Nor does the Board find the issue of the timeliness of the waiver 
request to be inextricably intertwined with the issue of validity 
of the underlying debt.  Issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Here, the veteran's appeal fails because he did not meet the 
timing requirement for filing a waiver.  The time period for 
filing a waiver is not dependent on whether the debt was valid.  
See 38 C.F.R. §§ 1.911, 1.963.  

Following this Board decision, a decision that the debt was 
invalid would provide the Veteran relief without the need of a 
waiver.  Following this Board decision, a decision that the debt 
was valid would not extend the period for filing a request for 
waiver.  The request for a waiver would remain barred due to the 
untimely filing.  Hence, these issues are not inextricably 
intertwined and there is no reason for the Board to delay 
adjudication of the timeliness of the waiver request issue.  The 
Board now turns to the merits of the issue on appeal.  

When VA has determined that a debt exists by reason of an 
administrative decision or by operation of law, VA shall promptly 
demand, in writing, payment of the debt.  38 C.F.R. § 1.911(b).  
VA shall notify the debtor of his or her rights and remedies and 
the consequence of failure to cooperate with collection efforts.  
Id.  In general, and subject to certain limitations, the debtor 
has a right to informally dispute the existence or amount of a 
debt, to request waiver of collection of the debt, to a hearing 
on the waiver request, and to appeal the VA's decision underlying 
the debt.  38 C.F.R. § 1.911(c).  

These rights to request a waiver and to challenge the creation of 
the overpayment, or validity of the debt, can be exercised 
separately or simultaneously.  Id.  Indeed, both the Court, in 
Shaper v. Derwinski, 1 Vet. App. 430 (1991), and VA's General 
Counsel, in VAOPGPREC 6-98, have quoted the phrase "separately 
or simultaneously" found in 38 C.F.R. § 1.911(c) in giving 
meaning to the word "simultaneously".  As the word 
"simultaneously" has been given full effect, the Board finds 
consistency in interpretation of 38 C.F.R. § 1.911(c) requires 
giving the other side of the disjunctive, "separately", full 
effect.  

In general, recovery of overpayments of any benefits made under 
the laws administered by VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the part 
of the debtor or persons having an interest in obtaining the 
waiver, and if recovery of the indebtedness from the payee who 
received the benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

However, with regard to a notice of indebtedness issued on or 
after April 1, 1983, a request for waiver of indebtedness under 
this section shall only be considered if such request is made 
within 180 days following the date of the notice of indebtedness.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  

Of record is a notice of indebtedness sent from the VA Debt 
Management Center to the Veteran.  This notice letter is dated 
June 13, 2003 and was returned to VA by the veteran and date 
stamped by VA as June 7, 2003.  The PAYMENT REMITTANCE section of 
the notice is filled out with an amount enclosed of $500 and 
lists a telephone number.  This information was clearly inserted 
by the Veteran as it corresponds with a statement signed by the 
Veteran and dated July 7, 2003 in the same handwriting.  Despite 
the date stamp discrepancy, this document is evidence that the 
veteran was notified of his indebtedness as of June 13, 2003.  

That notice informed the veteran that he had been paid $59,351 
more than he was entitled to receive for compensation and pension 
benefits.  Included was notice of his rights and obligations.  
This notice informed the Veteran that he had the right to dispute 
the existence or amount of the debt.  This notice also told the 
Veteran that he had a right to request waiver of the debt and 
that his right to request waiver of the debt lasted for 180 days.  

In that July 7, 2003 separate writing , the Veteran stated as 
follows:  

I agree with the overpayment.  I do not 
agree with the date of the claim.  I will 
be filing an appeal on that issue.  In the 
mean time, I would like to request a lower 
payment on the pay back schedule.  I feel 
that I still could live with a $500 a month 
payment.  If the whole VA payment of $2,193 
was withheld I would have financial 
hardship.  

Also of record is a Financial Status Report, VA Form 5655, dated 
as signed by the Veteran in July 2003.  The Veteran stated "I 
would be hard pressed if my full VA amount was with held.  I am 
requesting payments of $500 a month.  

The August 5, 2003 writing, submitted by the Veteran's 
representative at that time, Veterans of Foreign Wars of the 
United States, provides in its entirety:  

The veteran feels that the error causing 
him to be overpaid was not his fault, 
however he does want to pay back the 
$20,000 that he feels he WAS overpaid.  He 
does not feel that he owes the entire 
$59,000.  He also feels that his payments 
should have begun as of January 4, 2001 
when he originally put his claim in.  
Please address these issues and let the 
veteran and his accredited representative 
the outcome.  

The Board notes that the Veteran filed a claim for an increased 
rating for his service connected disability (which at the time of 
the claim was disability from varicose veins, superficial scars, 
and residuals of a shrapnel wound) and for service connection for 
PTSD on January 4, 2001.  This claim is thus the "claim" the 
Veteran referred to in the July and August 2003 writings.  

An October 2003 letter from a U.S. Senator, submitted on behalf 
of the Veteran, states in pertinent part:

Mr. [the Veteran] has asked if his 
reimbursement situation can be reviewed and 
adjusted to a more equitable pay back 
schedule.  Mr. [the Veteran] states that 
from the onset, he tried to notify the VA 
of this overpayment when he was first 
notified, but representatives for the VA 
told him to wait for formal notification 
from the Debt Management Division.  

Further in that letter the Senator relayed the Veteran's request 
that instead of VA withholding $1500 per month from his benefits 
for repayment, that VA withhold $1000.  

The next pertinent evidence of record received from the veteran 
is a statement dated September 6, 2005 and date stamped by VA on 
September 12, 2005.  In that writing, the veteran states in 
pertinent part:  

Regarding the overpayment established in 
2003 by dept. of VA.  I am requesting a 
waiver of the overpayment at this time.  A 
review of my file will note the Dept. of VA 
was at fault for overpaying me at the time.  
Regardless of what happened after that they 
were responsible for the overpayment [and] 
non neg debt.  I request a waiver of this 
debt.  

This September 2005 writing is clearly a request for waiver of 
recovery of overpayment.  It was filed no earlier than September 
6, 2005, more than 180 days after the June 13, 2003 notification 
of overpayment. 

In September 2005, the Committee on Waivers and Compromises at 
the Debt Management Center in Fort Snelling, Minnesota, denied 
the Veteran's request of a waiver of indebtedness of $59,351.  
The basis for that denial was a finding that the veteran did not 
timely file a waiver application.  The Board agrees.  

In making this decision the Board has considered the case of 
Edwards v. Peake, 22 Vet. App. 57 (2008).  In November 1999 VA 
informed Mrs. Edwards of an overpayment and of her rights to 
request a waiver of debt.  Id. at 58.  In May 2000 Mrs. Edwards 
pro se submitted three statements, summarized by the Veterans 
Court, as follows:  

Her May 4 statement requested reinstatement 
of her pension benefits and noted that her 
only income consisted of a monthly $621 
Social Security payment.  Her May 18 
statement requested recalculation of her 
pension and adjustment of her overpayment 
because "none of my prescription 
medications since 1997" were used to 
calculate the pension.  And her May 22 
statement requested postponement of further 
action concerning the submitted statements 
pro se to VA with respect to an 
overpayment.  

Id.

In the decision that led to Edwards the Board determined that the 
May 2000 submissions were not requests for a waiver because Mrs. 
Edwards had not used the word "waiver" or any combination of 
words which could be considered a synonym for "waiver."  Of 
note is that the May 4 and May 18 statements were received within 
the 180 day period and the May 22 statement just after expiration 
of the period.  The Veterans Court noted that as follows: 

The Board provided no analysis regarding 
the timing of the submissions (just prior 
to expiration of the 180-day appeal 
period), or Mrs. Edwards belief that the 
overpayment was miscalculated, or her 
apparent expression of hardship caused by 
living on a fixed income-all possible 
indicia of a request for a waiver.  In sum, 
because the Board failed to consider these 
factors in reaching its determination that 
her May 2000 communications did not 
constitute a waiver request, it is clear 
that the Board did not sympathetically read 
those statements, presenting the Court with 
the issue of whether such a reading is 
required.  

The Veterans Court went on to hold that remand that case to the 
Board on the basis that the Board had not, but must, read the pro 
se pleadings related to VA benefits.  Id. at 61.  

In the instant case, the 180 day period to request a waiver ended 
December 19, 2003, allowing for five days for an unpostmarked 
submission.  The relevant documents then are those received by 
the end of 2003.  Unlike Mrs. Edwards May 22 submission just 
after the 180 deadline, the Veteran's September 2005 submission 
was not close in time to the expiration of the 180 day period, 
coming some 20 months after expiration of the deadline.  The  
Board therefore does not consider that submission as reflecting 
the Veteran's intent during the 180 day period.  

During the May 2008 hearing, the Veteran's attorney argued that 
the August 2003 statement constituted a request for a waiver of 
close to $39,000.  May 2008 Board hearing transcript at 12.  The 
Board disagrees, and will explain why, in detail, after listing 
the remaining relevant communications by or on behalf of the 
Veteran.  

The July 7, 2003 writing clearly does not show an intent to seek 
a waiver.  The Board makes the following factual finding:  The 
Veteran asked at this time for a different payment schedule, not 
waiver of the debt.  His expression of hardship was not similar 
to Mrs. Edwards expression.  She simply referred to a very low 
income.  Here the Veteran states that he could pay back $500 a 
month, just that a higher rate would cause him financial 
hardship.  A sympathetic reading of this writing does not result 
in a finding that the Veteran requested a waiver; the unambiguous 
meaning of the writing is that he requested a lower monthly 
payment but intended to pay back the entire amount.  This is 
echoed in his statement on the VA Form 5655.

In the August 2003 statement, the Veteran through his 
representative clearly disputes the validity of creation of at 
least part of the overpayment.  Any other construction of the 
sentence "[h]e does not feel that he owes the entire $59,000" 
is untenable.  This is an informal dispute as to the amount of 
the debt.  This writing therefore separately exercised the 
veteran's right to challenge the creation of all or part of the 
overpayment.  

The face of this writing makes no mention of or even hints at a 
waiver request.  The Board has reviewed the record to determine 
whether there is any evidence to infer intent on the part of the 
veteran to request a waiver in the August 2003 writing, or within 
180 days of the June 2003 notification.  Other evidence of record 
is against such an inference.  

Unlike Mrs. Edwards case, the Veteran's submissions did not 
contain any indices of hardship.  Although he stated in the 
August 2003 writing that he did not think the error causing the 
overpayment was his fault, he also stated that he did want to pay 
back the $20,000 that he believed he was overpaid but simply did 
not believe that he owed the other $39,000 because he believed 
his payments should have begun earlier.  A sympathetic reading of 
this document does not change what is shown by the clear and 
unambiguous language, his clear intent was to repay $20,000 of 
the $59,000 and that he disputed the validity of the remaining 
$39,000.  A clear expression of intent to repay the $20,000 is by 
definition a statement that he did not seek to have that debt 
waived.  A statement that he did not think he owed the $39,000 is 
a clear disagreement with the validity of the debt.  

A sympathetic reading is just that, sympathetic; it is not a 
reading contrary to the unambiguous statements showing clear 
intent.  Unless the Board simply disregards the Veteran's words, 
the August 5 2003 writing is not a request for a waiver of any 
part of the $59,000 debt. 

Similarly, the October 2003 letter is clearly not a request for a 
waiver.  The Veteran asks for a more equitable payback schedule.  
The clear and unambiguous language of the letter shows an intent 
to repay the debt.  A clear intent to repay the debt is by 
definition not a request for a waiver.  Again, a sympathetic 
reading does not mean that the Board must ignore the clear 
language of the letter or the clearly expressed intent.  The 
October 2003 letter is not a request for a waiver.  

Whether a waiver was requested in Edwards may be a close 
question.  Mrs. Edwards expressed concern as to her ability to 
manage on a very limited income and did so in her communications 
to VA.  She did not express an intent to pay back the debt nor 
qualified her statement regarding a limited income.  The 
Veteran's statements received within the 180 day period and 
indeed until September 2005 were decidedly different:  He 
indicated that he disagreed with the validity of some of the debt 
and fully intended to repay the remainder.  Whether the Veteran 
requested a waiver at any time during the 180 day period or any 
time near that period is not a close question.  

In summary, VA notified the Veteran of the creation of an 
overpayment of $59,351 in June 2003.  He first requested a waiver 
of recovery of overpayment in September 2005.  None of the 
communications received by VA within 180 days, or for that matter 
within 2 years, of the notice can be construed as a request for a 
waiver.  His first request for a waiver came in September 2005.  
As this request occurred more than 180 days after notification of 
the overpayment, the request was untimely.  Hence, the appeal as 
to this issue must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The VCAA is not applicable to claims for waiver of recovery of 
overpayment.  Barger v. Principi, 16 Vet. App. 132, 138 (2002); 
see also Lueras v. Principi, 18 Vet. App. 435 (2004) (the VCAA 
does not apply to a waiver).  Thus, discussion of VCAA notice as 
to this issue is not indicated.  Furthermore, 38 C.F.R. § 1.911 
provides notice requirement in its implementation of 38 U.S.C.A. 
§ 5302, as applicable to recovery of overpayments.  Those notice 
requirements were met by the notice of indebtedness sent to the 
Veteran in June 2003 which included notice of his rights to 
request a waiver of recovery of the overpayment.  

In this case, the VCAA duty to notify as to assignment of 
effective dates was satisfied with regard to the claim for an 
increased rating for PTSD subsequent to the initial RO decisions.  
This was accomplished by way of the letter sent to the Veteran in 
August 2007 that fully addressed all three notice elements as 
such apply to assignment of effective dates.  The letter informed 
the veteran of what evidence was required to substantiate an 
effective date and of the veteran's and VA's respective duties 
for obtaining evidence.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but the 
RO also readjudicated the claim for service connection for a left 
knee disability and the effective date issue with regard to the 
PTSD claim by way of a supplemental statement of the case issued 
in September 2007, after the notice was provided.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  
For these reasons, the late notice regarding assignment of 
effective dates did not result in prejudice to the Veteran and is 
not a reason for the Board to delay adjudication of this appeal.  
See generally, Shinseki v. Sanders, 129 S.Ct 1696 (2009) 
(explaining the rule of prejudicial error in the context of 
claims for VA benefits).  

The Board acknowledges that VA did not send the Veteran VCAA 
notice as to how VA assigns disability ratings.  The veteran 
filed a notice of disagreement with the effective date assigned 
for his 70 percent rating for PTSD in the March 2003 rating 
decision.  It is from the claim that gave rise to that decision 
that this appeal derives.  That claim, received by VA in November 
2002 and formalized in January 2003, is the claim that the Board 
must consider with respect to the notice provided, or rather, not 
provided in this case.  

While this notice was not provided to the Veteran in response to 
his claim for an increased rating for PTSD, as a matter of law, 
that defect is not prejudicial to the Veteran and does not 
present a reason for the Board to delay the adjudication of the 
effective date issue.  

The Veteran has not appealed the disability rating assigned in 
the March 2003 rating decision.  The time to appeal the rating 
assigned in that decision has expired.  38 U.S.C.A. § 7105(c).  
There is no provision of law that extends the time to appeal the 
decision due to defective VCAA notice.  Thus, as a matter of law, 
whether the Veteran received notice as to assignment of 
disability ratings with regard to his September 2002 claim cannot 
be prejudicial to the Veteran.  

Furthermore, at this point the Veteran has engaged in significant 
litigation regarding his PTSD disability and has been represented 
by an attorney for some time.  These factors indicate to the 
Board that any lack of notice with regard to any matter 
surrounding his PTSD disability has been remedied by the 
litigation and attorney representation.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient records and an 
independent living assessment from "M.B.", M. Ed.  Also of 
record are private treatment reports from the Center for 
Orthopaedics and from St. Joseph's Hospital.  The veteran was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  

No VA examination was afforded the veteran with regard to his 
claims on appeal.  However, the veteran has not contested the 
rating assigned for his PTSD and the time period for doing so has 
expired.  An examination is not relevant to his disagreement with 
the effective date assigned for the evaluation of his PTSD 
because that issue depends only upon events that have already 
passed.  A psychiatric examination would only be speculative 
given the facts of this case and thus would not alter the outcome 
of this appeal.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (a speculative medial opinion is insufficient support for 
a grant of VA benefits).  

For these reasons, the Board finds that there is no reasonable 
possibility that obtaining a medical opinion or affording the 
veteran a medical examination in this case would aid in 
substantiating his claim.  Therefore, VA is not required to 
provide such assistance.  See 38 U.S.C.A. § 5103A(a)(2).  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An effective date earlier than April 23, 2002 for grant of a 70 
percent evaluation for PTSD is denied.  

The appeal as to timeliness of a request of waiver of recovery of 
overpayment in the calculated amount of $59, 351 is denied.  




REMAND

In October 2008, the RO determined that the approximately $59,000 
debt was valid.  The Veteran filed a notice of disagreement with 
that decision later that month.  The record is absent for 
evidence that a statement of the case has been issued.  Because 
the filing of a notice of disagreement initiates appellate 
review, the claim must be remanded for the preparation of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Unless, the matter has already been resolved, 
provide the Veteran and his representative 
with a statement of the case in response to 
his notice of disagreement with the October 
27, 2008 determination that the approximately 
$59,000 debt was valid.  Return that matter 
to the Board only if the Veteran perfects his 
appeal.  

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


